DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 13, 14 and 19 are objected to because of the following informalities:  
Claim 11 recites “the first secondary monitor”.  It is presumed to recite “the 
Claim 13 is a duplicate of claim 10.
Claim 14 recites “Providing” in line 3, “detecting activity caused by movement of one or more people through one of the first zone one of the one or more additional zones” in lines 14-15, “the signal indicative of motion in one or more of the plurality of zones” in lines 22-23 and “wither” in line 24.  It is presumed to recite “providing”, “detecting activity caused by movement of one or more people through one of the first zone one and of the one or more additional zones”, “the signal indicating that movement was detected by the one or more secondary monitors” (see line 17) and “whether”.
Claim 19 recites “the dispenser” in lines 4 and 5.  It is presumed to recite “the soap dispenser”.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,232,699.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/533,391 are broader and obvious variants of the claims in U.S. Patent No. 11,232,699.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the third secondary monitor”.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewing (US 9,619,989 B1).
Regarding claim 1, Ewing discloses a system for monitoring at least one person passing through a passageway (see at least Figures 1 and 3, item 15 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24)  | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds), the system comprising: 
a plurality of monitors arranged in an array across an area (see at least Figures 1-3, items 21-24 and 28); 
each of the plurality of monitors monitoring a plurality of zones (see at least Figures 1 and 3, items 21-24 and 301 | col. 8, lines 15-40, note the zone corresponds to the optical transmitter’s (84) IR signal); 
wherein the plurality of zones form a barrier across the area (see at least col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone defined by the anchors in Figure 1 (22, 21, 23, 24)); 
wherein one or more people entering the area must pass through the barrier (see at least col. 22, lines 34-65 | col. 24, lines 44-49); 
wherein the plurality of monitors are configured to detect activity caused by movement of one or more people through at least one of the plurality of zones using an active sensor (see at least col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); 
a first one of the plurality of monitors being a primary monitor (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that only one anchor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42)); 
wherein the primary monitor monitors a first zone of the plurality of zones (see at least Figure 1, item 22 | Figure 3, item 24); 
a second of the plurality of monitors being a secondary monitor (see at least Figure 1, item 21 | col. 9, lines 6-29, note that the secondary monitor (Figure 1, item 21) utilizes the primary monitor (Figure 1, item 22) to handle backhaul communications to the server (42)); 
wherein the secondary monitor monitors a second zone of the plurality of zones (see at least Figure 1, item 21); 
wherein the secondary monitor has a communication path to the primary monitor (see at least Figure 1, items 21→22); and 
a receiver (see at least Figure 1, items 33 and 36); 
wherein only the primary monitor communicates with the receiver (see at least Figure 1, items 22→33→36→42); 
wherein the primary monitor receives a signal from the secondary monitor if the one or more people are detected in the second zone (see at least Figure 1, items 21→22 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the secondary monitor (Figure 1, item 21) and the other anchors | col. 8, lines 49-58, note that when a secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein the primary monitor transmits a communications signal to the receiver if one of the plurality of monitors detects a person in one of the plurality of zones (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42)); and 
wherein the secondary monitor does not communicate with the receiver (see at least | col. 9, lines 6-29, note that only the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42)).
Regarding claim 2, Ewing, as addressed above, discloses a processor in circuit communication with the receiver, wherein the processor receives the communications signal and makes a determination of whether an opportunity to use a dispenser has occurred (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42) | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 4, Ewing, as addressed above, discloses a second secondary monitor configured to detect activity in a third zone of the plurality of zones (see at least Figure 1, item 23); and wherein the second secondary monitor has a single communication path to the primary monitor (see at least Figure 1, items 23→22→33→36→42).
Regarding claim 5, Ewing, as addressed above, discloses a third secondary monitor configured to detect activity in a fourth zone of the plurality of zones (see at least Figure 1, item 24); and wherein the third secondary monitor has a single communication path to the primary monitor (see at least Figure 1, items 24→23→22→33→36→42).
Regarding claim 6, Ewing, as addressed above, discloses wherein the third secondary monitor communicates with the second secondary monitor and the second secondary monitor communicates with the primary monitor (see Figure 1, items 24→23→22→33→36→42).
Regarding claim 7, Ewing further discloses a fourth secondary monitor configured to detect activity in a fifth zone of the plurality of zones (see at least col. 5, lines 45-50, note a room could hold anchors 21-27); and wherein the fourth secondary monitor has a single communication path to the primary monitor (see at least col. 5, lines 45-50, note a fourth secondary monitor (X) could be connected to anchor (24) in the room (28), such that the communication path would correspond to Figure 1, items X→24→23→22→33→36→42).
Regarding claim 8, Ewing, as addressed above, discloses wherein the fourth secondary monitor communicates with the third secondary monitor and the third secondary monitor communicates with the second secondary monitor and the second secondary monitor communicates with the primary monitor (see at least col. 5, lines 45-50, note a fourth secondary monitor (X) could be connected to anchor (24) in the room (28), such that the communication path would correspond to Figure 1, items X→24→23→22→33→36→42).
Regarding claim 9, Ewing further discloses wherein the communication signal transmitted from the primary monitor to the receiver is not indicative of a specific zone of the plurality of zones in which the one or more persons were detected (see at least col. 8, lines 49-67, note the communication signal from the primary monitor to the receiver (22→33→36→42) includes the room identifier, not the specific (primary or secondary) monitor’s zone of detection).
Regarding claim 10, Ewing further discloses wherein the primary monitor wirelessly communicates with the receiver (see at least Figure 1, items 22→33→36→42 | Figure 2, item 66 | col. 7, lines 3-10, note the backhaul communication module (66) is wireless).
Regarding claim 11, Ewing further discloses wherein the first secondary monitor wirelessly communicates with the primary monitor (see at least col. 2, lines 65-67 | col. col. 7, lines 3-10).
Regarding claim 12, Ewing further discloses wherein the plurality of monitors are hard wired to one another (see at least col. 2, line 65 – col. 3, line 19, note communication among one another over wired or wireless means).
Regarding claim 13, Ewing, as addressed above, discloses wherein the primary monitor wirelessly communicates with the receiver (see at least Figure 1, items 22→33→36→42 | Figure 2, item 66 | col. 7, lines 3-10, note the backhaul communication module (66) is wireless).
Regarding claim 14, Ewing discloses a method for counting at least one person passing through an area (see at least Figure 1, items 52 and 28 | col. 6, lines 6-14, note the tags are used to track caregivers and assets | col. 24, lines 66-67, note the tags are used to track patients | col. 28, lines 11-32, note counting tracked visitors), the method comprising: 
providing a plurality of zones arranged in an array across an entry point to the area that form a barrier across the entry point, such that one or more people entering the area must pass through the barrier (see at least Figures 1 and 3, items 28 and 301 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24) | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds); 
wherein there are no gaps in the barrier in which a person would not be detected when entering the area (see at least col. 9, lines 30-47, note the anchors (22, 21, 23, 24) are arranged to form a barrier or restrictive zone to ensure the caregiver’s tag (52) is detected as they approach the patient (i.e., there are no gaps in the restrictive zone) | col. 22, lines 34-65, note the restrictive zone); 
detecting activity caused by movement of one or more people through one of the plurality of zones using one of a plurality of monitors that have an active sensor (see at least col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); 
wherein the plurality of monitors comprise a primary monitor (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that only one anchor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42)) and one or more secondary monitors (see at least Figure 1, item 21 | col. 9, lines 6-29, note that the secondary monitor (Figure 1, item 21) utilizes the primary monitor (Figure 1, item 22) to handle backhaul communications to the server (42)); 
wherein the primary monitor monitors a first zone and the one or more secondary monitor monitory one or more additional zones in the plurality of zones (see at least Figure 1, items 22 and 21 | col. 8, lines 15-40, note the zone corresponds to the optical transmitter’s (84) IR signal); 
detecting activity caused by movement of one or more people through one of the first zone one of the one or more additional zones (see at least col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient’s restrictive zone | col. 22, lines 34-65, note the restrictive zone); 
wherein if activity is detected in the one or more additional zones, the one or more secondary monitors that detected the movement transmits a signal indicating that movement was detected by the one or more secondary monitors to the primary monitor (see at least Figure 1, items 21→22 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the secondary monitor (Figure 1, item 21) and the other anchors | col. 8, lines 49-58, note that when a secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein if movement is detected by the one or more secondary monitors or the primary monitor, the primary monitor transmits a communication signal to a receiver (see at least Figure 1, items 21→22→33→36→42 | col. 8, lines 49-58, note that when the primary monitor (Figure 1, item 22) or secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein the one or more secondary monitors do not communicate with the receiver (see at least | col. 9, lines 6-29, note that only the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42)); and
wherein the receiver communicates the signal indicative of motion in one or more of the plurality of zones to a processor (see at least Figure 1, items 22→33→36→42 | col. 8, lines 49-57 | col. 9, lines 6-29 | col. 10, line 60 – col. 11, line 7); and 
wherein the processor determines wither the movement detected by the one or more of the plurality of monitors triggers an opportunity for use of a dispenser (see at least Figure 1, items 22→33→36→42 | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 15, Ewing, as addressed above, discloses wherein there are at least three zones in the barrier (see at least Figure 1, items 22, 23 and 24).
Regarding claim 16, Ewing, as addressed above, discloses wherein there are at least four zones in the barrier (see at least Figure 1, items 22, 23, 24 and 21).
Regarding claim 17, Ewing discloses a system for monitoring at least one person passing through an area (see at least Figures 1 and 3, item 15 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24)  | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds), the system comprising: 
a first monitor configured to detect activity in a first zone and to obtain first data relating to the detected activity in the first zone (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that the first monitor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42) | col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); and 
a second monitor configured to detect activity in a second zone and to obtain second data relating to the detected activity in the second zone (see at least Figure 1, item 23 | col. 9, lines 6-29, note that the second monitor (Figure 1, item 23) utilizes the first monitor (Figure 1, item 22) to handle backhaul communications to the server (42) | col. 18, lines 52-67 | col. 2, lines 29-46); 
a third monitor configured to detect activity in a third zone and to obtain third data relating to the detected activity in the third zone (see at least Figure 1, item 24 | col. 9, lines 6-29, note that the third monitor (Figure 1, item 24) utilizes the first monitor (Figure 1, item 22) to handle backhaul communications to the server (42) | col. 18, lines 52-67 | col. 2, lines 29-46); 
wherein the first zone, the second zone and the third zone form a continuous barrier, wherein a person cannot pass through the continuous barrier without being detected by at least one of the first monitor, the second monitor and the third monitor (see at least col. 22, lines 34-65, note the barrier corresponds to the restrictive zone defined by the anchors in Figure 1 (22, 23, 24) | col. 9, lines 43-48); 
wherein the third monitor communicates with the second monitor and the second monitor communicates with the first monitor (see at least Figure 1, items 24→23→22); and 
a receiver in communication with the first monitor (see at least Figure 1, items 22→33→36→42); 
wherein the receiver is not in communication with the second monitor or the third monitor (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the first monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the second and third monitors (Figure 1, items 23, 24)); 
wherein, upon detection of one or more persons in one of the first zone, the second zone and the third zone causes the first monitor to transmit a signal indicative of one or more people passing through the continuous barrier (see at least Figure 1, items 24→23→22→33→36→42 | col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) for notification to the server (42) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient | col. 22, lines 42-51).
Regarding claim 18, Ewing, as addressed above, discloses a processor in circuit communication with the receiver, wherein the processor analyzes the signal to determine if an opportunity to use a dispenser has occurred (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42) | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 20, Ewing, as addressed above, discloses a fourth monitor that monitors a fourth zone and the fourth zone forms part of the continuous barrier (see at least Figure 1, item 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 9,619,989 B1) in view of Munro (US 2007/0257803 A1)
Regarding claim 3, Ewing, as addressed above, discloses a dispenser and a device usage monitor, wherein the device usage monitor is in circuit communication with the receiver, and wherein the device usage monitor is configured to monitor data of the dispenser and send the data of the dispenser to the receiver (see at least Figure 3, item 322→24→33→36→44→42 | col. 14, line 55 – col. 15, line 28, note the dispenser node (322) communicates with the other anchors (21-27), performs routing functions, and transmits data indicative of a handwashing event to the server (42)).
However, Ewing does not specifically disclose wherein the dispenser is in circuit communication with the device usage monitor.
It is known to monitor the use of a dispenser in different ways.  For example, Munro teaches a dispenser wherein the dispenser is in circuit communication with a device usage monitor (see at least the abstract | Figure 1a, items 12, 13 and 14 | [0040-0043] note the dispenser sensor is in circuit communication with the reader/transceiver which communicates the worker’s identification and usage to a remote device | [0056] | [0059] | Figure 8, items 14 and 80).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Munro into Ewing.  This provides a known dispenser and device usage monitor connection that can be used in place of Ewing’s arrangement while providing predictable results.  In addition, Munro’s dispenser detection may provide more accurate results since the sensor actually monitors movement of the dispenser.
Regarding claim 19, Ewing in view of Munro, as addressed above, teach a soap dispenser and a device usage monitor, wherein the soap dispenser is in circuit communication with the device usage monitor, wherein the device usage monitor is in circuit communication with the receiver, and wherein the device usage monitor is configured to monitor activity of the dispenser and send a signal to the receiver that the dispenser has dispensed a dose of fluid (see at least Figure 3, item 322→24→33→36→44→42 of Ewing, note the dispenser node would be in a room’s subnet (28) shown in Figure 1 | col. 14, line 55 – col. 15, line 28 of Ewing, note the dispenser node (322) communicates with the other anchors (21-27), performs routing functions, and transmits data indicative of a handwashing event to the server (42) | the abstract of Munro | Figure 1a, items 12, 13 and 14 of Munro | [0040-0043] of Munro, note the dispenser sensor is in circuit communication with the reader/transceiver which communicates the worker’s identification and usage to a remote device | [0056] of Munro | [0059] of Munro | Figure 8, items 14 and 80 of Munro).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687